Citation Nr: 0403894	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  94-23 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
osteochondritis desiccans of the left knee, status post 
surgery with scar, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
achalasia, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on periods of active duty from April 1973 
to July 1984.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  Residuals of osteochondritis desiccans of the left knee, 
status post surgery with scar are manifested by pain, full 
extension, limitation of flexion to 124 degrees or better, 
and occasional swelling. 

3.  Residuals of achalasia are manifested by severe stricture 
of the esophagus, permitting liquids only.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for 
residuals of osteochondritis desiccans of the left knee, 
status post surgery with scar are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Codes 5003, 5256 - 5262  (2003).

2.  The schedular criteria for an increased rating for 
residuals of achalasia are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, § 4.114, Diagnostic Codes 7204, 7346 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2003).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2003).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

I.  Left Knee Disability

In an October 1990 rating decision, the veteran was granted 
service connection for a left knee scar.  The veteran was 
assigned noncompensable (zero percent) rating for his left 
knee disability under Diagnostic Code 7804, effective from 
August 25, 1987.  In September 1992, the veteran filed a 
claim for entitlement to an increased rating for his left 
knee disability.  After a May 1993 rating decision from the 
RO denied his increased rating claim, the veteran filed a 
formal appeal in December 1993.  

During the course of his appeal, in an October 1999 rating 
decision, the RO recharacterized the veteran's left knee 
disability as osteochondritis desiccans of the left knee, 
status post surgery with scar and assigned a 10 percent 
rating under Diagnostic Codes 5299-5003, effective from the 
date of his increased rating claim on September 14, 1992.  
The veteran's appeal for a higher rating remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran contends that his left knee disability is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
the assignment of an increased rating for his left knee 
disability.

Treatment notes from the veteran's Employee Health Record 
dated in October 1992 show that the veteran sustained a left 
knee injury and complained of pain.  It was noted that there 
was no effusion of the left knee and that the joint was 
stable.  A diagnosis of left knee strain was noted in the 
record.  An additional November 1995 treatment note also 
stated that the veteran complained of left knee pain and 
weakness.  The examiner noted that there was no swelling but 
pain on extension with motion in the left knee. 

VA treatment records from May 1992 and March and August 1993 
as well as March 1996 show that the veteran complained of 
occasional swelling and pain in his left knee.  Treatment 
notes dated in September 1996 showed that the veteran 
received therapy for his knee consisting of hot packs and 
TENS units.    

A July 1996 VA examination report stated that the veteran had 
a hypertrophic scar that was around 9 cm by 1 cm on his left 
knee and showed a referral to orthopedics for the veteran's 
complaints of pain and swelling.  

An August 1996 VA examination showed that the veteran 
complained of burning in his knee with intermittent swelling.  
The examiner listed the veteran's left knee range of motion 
test results as extension - 0 degrees and flexion - 130 
degrees.  The veteran's left knee scar was noted as a medial 
vertical scar across the joint line, which measured 
approximately 6 cm in length.  It was stated that the 
veteran's left knee had no effusion, significant crepitus, or 
ligamentous instability.  A diagnosis of intermittent 
complaint of knee discomfort with basically minimal 
patellofemoral syndrome was listed in the August 1996 
examination report.

An April 1998 scar examination report noted that the 
veteran's complaints were pain and swelling of the left knee 
as well as interference with daily activities like prolonged 
standing, walking, or sitting due to left knee problems.  The 
examiner noted that the veteran had two scars on his left 
knee. The examiner described the first scar as hypertrophic 
and located on the left medial aspect of the left knee.  It 
was noted to measure 8 cm by 1 cm and was listed as not 
painful, tender to touch, or interfering with the veteran's 
range of motion.  The second scar was described as atropic 
and located on the lower left medial aspect of the left knee.  
It noted to measure 1cm by 1cm and was also listed as not 
painful to touch.

The April 1998 VA general examination noted that the veteran 
complained of left knee arthritis when limited his prolonged 
daily walking ability.  The examiner noted that the knee was 
not tender or warm to touch.  The examiner listed the 
veteran's left knee range of motion test results as extension 
- 0 degrees and flexion - with pain beginning at 120 degrees. 

Records from the Social Security Administration included an 
April 1998 examination report from Dr. Vekhnis, which showed 
the veteran, had full range of motion in his left knee and a 
stable knee joint.  It was also noted that the veteran had a 
well-healed surgical semilunar scar around the left knee.     

A May 1999 VA joint examination report showed that the 
veteran complained of left knee pain with difficulty climbing 
stairs and prolonged activity.  It was noted that the veteran 
had normal left knee range of motion results with pain on 
motion as well as a mild varus deformity.  A May 1999 X-ray 
report listed an impression of osteochondritis desiccans of 
the left knee.  A June 1999 MRI report noted that the 
veteran's left knee had a healed osteochondral defect with no 
evidence of loose bodies.    

A May 2001 VA examination showed that the veteran again 
complained of burning in his knee.  The examiner noted that 
the veteran had a 9.5 cm well-healed scar on his knee.  It 
was stated that the veteran's left knee showed no swelling, 
effusion or joint line tenderness.  The examiner listed the 
veteran's left knee active range of motion test results as 
extension - 0 degrees and flexion - 124 without pain.  The 
report detailed that the veteran also had no gross 
instability, fatigability, or incoordination due to 
musculoskeletal problems.  

An April 2003 spine examination noted that the veteran was 
observed walking briskly without a limp and holding an unused 
cane in his hand.  The examiner specifically noted that the 
veteran was "quite agile" and that his left knee was free 
of effusion, tenderness and instability.  In addition, the 
examiner listed the veteran's left knee range of motion test 
results as extension - 0 degrees and flexion - 145 without 
pain.  Finally, the examiner detailed that the veteran had a 
non-tender surgical scar on his left knee.

The veteran's service-connected left knee disability is 
currently rated as 10 percent under Diagnostic Codes 5299-
5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved in the veteran's claim.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent can be applied for each 
specific joint group affected by the limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 20 percent rating can be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (2003).  In this 
case a 20 percent rating cannot be assigned under Diagnostic 
Code 5003, as there is not X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  

Other diagnostic criteria, such as those enumerated in 
Diagnostic Codes 5256 - 5262, allow for the assignment of 
higher disability ratings.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5256 - 5262 (2003).  The veteran does not, 
however, demonstrate the criteria for a higher rating or for 
a separate compensable rating under these diagnostic codes.  
See 38 C.F.R. § 4.14 (2003); Esteban v. Brown, 6 Vet. App. 
259 (1994)(Impairments associated with a veteran's service- 
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.).

Under Diagnostic Code 5256, a higher rating can be assigned 
for ankylosis of the knee.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5256 (2003). None of the evidence of record -
- including VA examination reports, treatment records, or X- 
ray reports -- shows that the veteran has ankylosis of the 
left knee.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97.  Diagnostic Code 5257 rates other 
impairment of the knee, recurrent subluxation or lateral 
instability, as 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).  Instability and subluxation 
were not demonstrated on clinical evaluation in the above 
examination reports, dated in April 1998, May 1999, May 2001, 
and April 2003, nor in the treatment records.  Therefore, the 
Board concludes that the current medical evidence does not 
support a separate, compensable rating under Diagnostic Code 
5257 on the basis of the presence of instability or 
subluxation. 

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2003).  In this case, the veteran does not have a 
dislocated semilunar cartilage in his left knee.  No findings 
of effusion were noted in the veteran's VA examination 
reports or treatment records.  Diagnostic Code 5259 is also 
not applicable in this case because the veteran's semilunar 
cartilage has not been removed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2003). 

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent when limited to 30 degrees; and a 30 percent when 
limited to 15 degrees.  Under Diagnostic Code 5261, 
limitation of extension of the leg warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when extension is limited to 10 degrees; a 20 percent 
when limited to 15 degrees; 30 percent when limited to 20 
degrees; 40 percent when limited to 30 degrees; and 50 
percent when limited to 45 degrees.  See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Codes 5260, 5261 (2003).  Normal range of 
extension of the knee is to 0 degrees and normal range of 
flexion of the knee is to 140 degrees.  See 38 C.F.R. Part 4, 
Plate II (2003).  In this case, the veteran has some 
limitation of flexion of the left knee, but not to the extent 
that would support a compensable evaluation for his left knee 
disability.     

Impairment of the tibia and fibula is rated under Diagnostic 
Code 5262.  Malunion of the tibia and fibula is rated based 
on a knee or ankle disability as 10 percent when slight, as 
20 percent when moderate, and as 30 percent when marked.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, is rated as 40 percent.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5262 (2003).  None of the 
evidence of record -- including examination reports, 
treatment records, or X-ray reports -- shows that the veteran 
has malunion or nonunion of the tibia and fibula.  

The Board acknowledges the veteran's complaints of chronic 
pain, swelling, and decreased range of motion in his left 
knee.  However, the veteran has not demonstrated that he has 
the medical expertise that would render competent his 
statements as to the relationship between an injury during 
active military service and the current severity of his left 
knee disability.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. § 4.71 with respect to the current 
severity of his left knee disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's left knee disabilities 
to the extent that would support the assignment of an 
increased rating.  As noted above, the examiner stated that 
the veteran was observed as being "quite agile" during the 
April 2003 examination.  The examiner referenced the 
veteran's knee injury in service and noted that it "did not 
leave the veteran with any objective sequelae and does not 
prevent him from working".  After considering the effects of 
the pain and fatigability, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for a compensable ratings 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the service-connected left disability.  Moreover, as 
discussed above, the schedular criteria for higher ratings 
have not been shown.  In addition, it has not been shown that 
the service-connected left knee disability has required 
frequent periods of hospitalization or produce marked 
interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for the 
veteran's left knee disability is not warranted.

The criteria for a higher rating under Diagnostic Codes 5299-
5003 have not been met.  The Board finds that the evidence 
does not support the assignment of an increased or an 
additional separate rating for the veteran's service-
connected disability of residuals of osteochondritis 
desiccans of the left knee, status post surgery with scar 
under the Schedule.  The veteran's reports of pain, swelling, 
and his limitation of motion do not meet or more nearly 
approximate the criteria for an increased rating under 
Diagnostic Codes 5299-5003.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5299-5003 (2003).
  
As noted above, in an October 1999 rating decision, the RO 
recharacterized the veteran's left knee disability from left 
knee scar to osteochondritis desiccans of the left knee, 
status post surgery with scar and assigned a 10 percent 
rating under Diagnostic Codes 5299-5003, effective from the 
date of his increased rating claim on September 14, 1992.  

With respect to the criteria used to evaluate the veteran's 
disability, the Board notes that effective August 30, 2002, 
the criteria used to evaluate scars were changed and codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Prior to 
August 30, 2002, the superficial and tender scars that were 
painful on objective demonstration were rated as 10 percent 
disabling under Diagnostic Code 7804.  See 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7804 (effective prior to August 30, 
2002).  Currently under Diagnostic Code 7804, a superficial 
scar that is painful on examination can receive a 10 percent 
rating.  See 38 C.F.R. Part 4, § 4.118, Diagnostic Codes 7801 
through 7804 (effective after August 30, 2002).


Based on the evidence discussed above, the veteran cannot 
receive a separate compensable evaluation under either the 
old or new criteria for Diagnostic Code 7804.  In addition, 
the Board notes the veteran had neither contended nor shown 
that he suffers from any disabling manifestations concerning 
a left knee scar since the October 1999 rating decision 
recharacterized his left knee disability under Diagnostic 
Codes 5299-5003.  Although the veteran has not be notified 
the scar criteria amendments, the Board concludes that the 
veteran will not be prejudiced by the Board's consideration 
of his claim, as these amendments do not affect this case.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby).   

II.  Achalasia Disability 

In an October 1990 rating decision, the veteran was granted 
service connection for achalasia.  The veteran was assigned a 
ten percent rating under Diagnostic Codes 7204-7346, 
effective from August 25, 1987.  In May 1992, the veteran 
filed a claim for entitlement to an increased rating for his 
achalasia disability.  After November 1992 and May 1993 
rating decisions from the RO denied his increased rating 
claim, the veteran filed a formal appeal in December 1993.  
During the course of his appeal, in April 1994, the RO 
increased the veteran's achalasia disability rating to 30 
percent, effective from the date of his increased rating 
claim on May 7, 1992.  In April 1997, the RO increased the 
veteran's achalasia disability rating to 50 percent, also 
effective from the date of his increased rating claim on May 
7, 1992.  The veteran's appeal for a higher rating remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran contends that his achalasia disability is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
the assignment of an increased rating for his achalasia 
disability.

The veteran's service-connected achalasia disability is 
currently rated as 50 percent under Diagnostic Codes 7346-
7204.  

In the present case, the RO rated the veteran's achalasia 
disability by analogy to hiatal hernia and spasm of the 
esophagus, under the criteria set forth respectively in 
Diagnostic Codes 7346 and 7204. 

Under Diagnostic Code 7346, hiatal hernia is rated as 60 
percent disabling when there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating is assigned when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2003).

The provisions of 38 C.F.R. § 4.114 involving the liver were 
revised, effective July 2, 2001.  See 66 Fed. Reg. 29,486- 
29,489 (May 21, 2001).  These amendments, however, do not 
make changes to Diagnostic Code 7346.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the veteran will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

Spasm of the esophagus (cardiospasm), if not amenable to 
dilation, shall be rated as for the degree of obstruction 
(stricture). Spasm of the esophagus is evaluated under 
Diagnostic Code 7204, by using the same criteria as that set 
forth under Diagnostic Code 7203.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7203, 7204 (2003).

For severe stricture of the esophagus, permitting liquids 
only, a rating of 50 percent is warranted.  An 80 percent 
rating, the highest rating available under Diagnostic Code 
7203, is assigned for stricture of the esophagus where only 
liquids can be permitted to pass, and where there is a marked 
impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 
7203 (2003).

VA treatment records show that the veteran was treated in 
September 1992 and March 1993 for complaints of frequent 
burning in the throat and chest, belching, and regurgitation 
of food or thick mucus.  A diagnosis of achalasia was listed 
in the September 1992 treatment note.  An 
esophagogastroduodenoscopy (EGD) was performed in April 1993 
and the accompanying report noted that the procedure yielded 
normal results with no gross evidence of reflux esophagitis.  
In an August 1993 treatment note the veteran was noted as 
suffering from solid food dysphagia with severe burning in 
his throat.  Additional treatment notes dated in December 
1993 and January 1994 stated that complained of dysphagia, 
severe chest pain with a burning sensation from his neck to 
his epigastric area, and gurgling in his throat, which caused 
him to gag as well as to expel phlegm.

Treatment notes from the veteran's Employee Health Record 
dated in June 1994 show that the veteran complained of chest 
pain and burning in his throat.  A diagnosis of reflux 
esophagitis was listed in the report.  

Additional VA treatment records dated in June 1995 show that 
the veteran was diagnosed with recurrent esophageal spasms 
with reflux.  In September 1995, the veteran underwent 
another EGD with dilation.  The September 1995 report of that 
procedure listed diagnoses of linear gastritis, mild 
duodenitis, and gastroesophageal reflux disease (GERD).  A 
March 1996 treatment note detailed that the veteran continued 
to suffer from mildly symptomatic achalasia and was to follow 
the GERD diet.  


In a February 1996 VA examination report, the veteran 
complained of chest pain, dysphagia from solid and liquid 
food, and continuous heartburn.  The veteran stated that he 
had undergone a dilation procedure about a year before.  The 
examiner noted that the diagnoses in the veteran's treatment 
records.  The examination report lists the following 
diagnoses:  (1) history of esophageal spasm and achalasia 
cardia, status post dilation; (2) gastroesophageal reflux 
disease, esophagitis, possible stricture in the past; (3) 
mild duodenitis; (4) gastritis.  

VA treatment records dated in June and August 1996 show that 
the veteran was diagnosed with achalasia and underwent a 
liver biopsy for hepatitis C detection.  An October 1996 
treatment note stated that the veteran had burning tightness 
in his chest, esophageal stricture, and difficulty swallowing 
solid food.  An EGD report from early October 1996 noted that 
the veteran suffered from mild gastritis.  An additional 
October 1996 EGD report showed that the veteran had severe 
erosive esophagitis secondary to a Botox injection and a 
hiatal hernia.  Another EGD report dated in January 1997 was 
labeled as normal and noted that the veteran had no 
esophagitis.  

In an April 1998 VA general medical examination, the veteran 
complained of chest pain as well as esophageal spasms with 
associated regurgitation and vomiting of food twice daily.  
It was noted that the veteran did not suffer from 
hematemesis.  The veteran stated that his weight fluctuates 
between 186 and 215 pounds depending on the achalasia 
attacks.  The examiner noted in the report that the veteran 
was well nourished and listed his current weight as 183 
pounds.  Diagnoses of Hepatitis C and esophageal reflux with 
delayed emptying of the esophagus and GE function were listed 
in the April 1998 examination report.  

In a September 1999 VA general medical examination, the 
veteran's weight was listed as 197 pounds.  Diagnoses of 
achalasia and Hepatitis C were noted in the report.      

VA treatment records show that the veteran underwent an EGD 
with multiple biopsies in January 2000.  The procedure report 
noted that the veteran did not have stricture in his 
esophagus but suffered from mild gastritis of the stomach 
with a superficial ulcer seen in the duodenum.  

A March 2003 VA general medical examination report states 
that the veteran had lost weight and had modified his diet to 
avoid spicy foods and meat that had not been chewed 
carefully.  The veteran's weight was listed as 156 pounds in 
the examination report.  It was noted that the veteran 
underwent his last EGD/dilation procedure two years prior to 
the examination.  The veteran complained of experiencing 
symptoms like occasional severe burning in his chest with 
phlegm production, heartburn, and chest pains which occur 
approximately once to twice daily.  The examiner noted that 
the veteran's abdomen was nontender with no 
hepatosplenomegaly or hernias and no epigastric tenderness.  
An upper gastro-intestinal series report showed that the 
veteran had no radiographic evidence of achalasia but 
questionable mucosal irregularity in the esophagus with 
esophageal dysmotility and irregularity in the distal 
esophagus thickened.  In addition, the report stated that the 
veteran had folds along the fundus of the stomach, which were 
consistent with chronic gastritis.  Lab test reports showed 
that the veteran suffered from mild normocytic anemia and 
elevated liver function.  Diagnoses of achalasia of the 
esophagus, questionable Barrett's esophagus, Hepatitis C, and 
chronic gastritis were listed in the March 2003 report.    

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 50 percent rating under 
Diagnostic Codes 7346-7204.  Competent medical evidence of 
does not show that the veteran suffers from stricture of the 
esophagus permitting passage of liquids only, with marked 
impairment of his general health.  The most recent VA 
examination report, dated in March 2003, specifically refers 
to the veteran's change in diet as avoidance of spicy foods 
and of meat that has not been chewed carefully.  Clearly, the 
veteran is not limited to a liquid diet.  In addition, the 
evidence discussed above does not show that the veteran 
suffers from vomiting, or from melena or hematemesis with 
moderate anemia.  The Board finds that an increased 
evaluation for the veteran's service-connected residuals of 
achalasia is not warranted.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected disability of achalasia.  
Moreover, as discussed above, the schedular criteria for 
higher ratings have not been shown.  In addition, it has not 
been shown that the service-connected achalasia disability 
has required frequent periods of hospitalization or produce 
marked interference with the veteran's employment.  In fact, 
it was noted in a March 2003 VA examination report that the 
veteran's achalasia disability would only temporarily render 
the veteran unable to do his job if his symptoms were 
persistent.  For these reasons, the assignment of an 
extraschedular rating for the veteran's achalasia disability 
is not warranted.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  
The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to increased evaluations for his left knee 
and achalasia disabilities.  The veteran has not indicated 
the existence of any pertinent evidence that has not already 
been requested, obtained, or attempted to be obtained.  The 
RO made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In this case, the RO sent the veteran a letter dated in 
January 2002 as well as a SSOC issued in May 2003, which 
notified the veteran of the type of evidence necessary to 
substantiate his claims.  The documents also informed him 
that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The January 2002 
letter from the RO and the SSOC issued in May 2003 also 
explicitly informed the veteran about the information and 
evidence he is expected to provide.  

For the final requirement for notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the AOJ must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The January 2002 letter from the RO as well as the 
May 2003 SSOC stated that the veteran should inform the RO of 
any additional information or evidence that he would want the 
RO to obtain.  In this case, there is no additional 
development needed.  Consequently, any defect in such notice 
would not prejudice the veteran in this instance.  The Board 
finds that VA's duties to assist the claimant and to notify 
him of the evidence necessary to substantiate his claims has 
been satisfied. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the January 2002 letter sent by the RO to the 
veteran included notice that the appellant had a full year 
respond to a VCAA notice.  It has been more than one complete 
calendar year since that notice.   Additionally, under the 
Veterans Benefits Act of 2003, it is now permissible for VA 
to adjudicate a claim before the expiration of the statutory 
one-year period provided for response after VCAA notice.  
This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The Board acknowledges that the January 2002 letter was sent 
to the veteran after the RO's multiple rating decisions dated 
in November 1992 and May 1993 which are the basis for this 
appeal.  As noted in the recent decision of Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the 
plain language of 38 U.S.C.A. § 5103(a) requires that this 
notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  In this case, however, 
the unfavorable RO decisions that are the basis of this 
appeal were already decided -- and appealed - years before 
the VCAA was enacted.  As the case had already proceeded far 
downstream from the application for increased disability 
ratings for left knee and achalasia conditions, providing the 
section 5103(a) notice then - as the Court noted in Pelegrini 
- would largely nullify the purpose of the notice.  As there 
could be no useful purpose for providing a section 5103(a) 
notice under the circumstances of this case -- that is, at a 
time so far removed from the application for benefits -- the 
Board concludes that any defect in the section 5103(a) notice 
in this instance is harmless error.  Indeed, the Court seems 
to state in Pelegrini that providing such notice late in the 
appellate process would, in fact, prejudice the claimant 
rather than assist him.


ORDER

Entitlement to an increased rating for residuals of 
osteochondritis desiccans of the left knee, status post 
surgery with scar, is denied.

Entitlement to an increased rating for residuals of achalasia 
is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



